Citation Nr: 1022397	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  05-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from June 1973 to June 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

This case was previously before the Board in November 2007, 
at which time the Board granted reopening of the claim of 
entitlement to service connection for a psychiatric 
disability and remanded the reopened claim for further 
development.  In July 2009, the Board denied the Veteran's 
claim of entitlement to service connection for a psychiatric 
disability.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2010, the Court granted a joint motion of the 
parties, vacated the Board's decision, and remanded the case 
to the Board for action consistent with the joint motion.   

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (9).


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for a psychiatric disability is decided.

A review of the record shows that in October 1995 the Veteran 
was seen for a psychological evaluation by a private 
physician.  At that time the Veteran reported that he had 
been sexually abused as a child.  The examiner reported that 
the Veteran's history of abuse explained some of his current 
symptoms, such as recurrent dreams at night of his past 
experience, his angry affect, and his inability to trust 
others.  The examiner diagnosed the Veteran with 
posttraumatic stress disorder (PTSD) due to childhood sexual 
abuse.

In response to the October 1995 diagnosis of PTSD, the 
Veteran has asserted that he did not have PTSD as a result of 
sexual abuse as a child, but rather his PTSD was a result of 
his active service.  In this regard, the Veteran reported 
that one of his Sergeants mentally abused him by calling him, 
among other things, a "dumb West Virginia Hillbilly."  
Additionally, the Veteran reported that the constant stress 
of not knowing whether he was going to be deployed to Vietnam 
also caused him to suffer from PTSD.

In February 2009, the Veteran was afforded a VA examination 
to determine the nature and etiology of any currently present 
psychiatric disorder.  At that time, the examiner did not 
diagnose the Veteran with PTSD.  However, the VA examiner 
stated that neither the Veteran's assertion that he was 
called a "dumb hick" by his sergeant or the stress he 
experienced over the uncertainty of being deployed overseas 
met the DSM-IV stressor criteria for PTSD.

However, the joint motion of the parties noted that it was 
unclear from the February 2009 VA examination report as to 
whether the Veteran had a current diagnosis of PTSD.  The 
joint motion of the parties specifically states that the VA 
examiner did not appear to have excluded it as a diagnosis, 
as the examiner's only comment was that the Veteran's 
reported in-service stressors were insufficient to meet the 
DSM-IV stressor criteria for PTSD.  The joint motion of the 
parties also called attention to the fact that the February 
2009 VA examination was not specifically a PTSD examination.  
Additionally, it was noted that the Veteran's was diagnosed 
with PTSD as a result of childhood sexual abuse and so, the 
PTSD could have pre-existed the Veteran's active service.  

A Veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).  Only such 
conditions as are recorded in physical examination reports 
are to be considered as "noted."  The Veteran's reported 
history of the pre-service existence of a disease or injury 
does not constitute notation of such disease or injury, but 
is considered with all other evidence in determining if the 
disease or injury pre-existed service.  Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).

Therefore, the Veteran should be afforded a VA PTSD 
psychiatric examination to determine the nature and etiology 
of any currently present psychiatric disorder.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be afforded a VA 
PTSD psychiatric examination by a 
psychiatrist or a psychologist to 
determine the nature and etiology of 
any currently present psychiatric 
disorders.  The claims files must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based upon the examination results and 
the review of the claims files, the 
examiner should provide an opinion with 
respect to any currently present PTSD, 
as to whether there is a 50 percent or 
better probability that the disorder 
was present during service.  If so, the 
examiner should provide an opinion as 
to whether the PTSD clearly and 
unmistakably existed prior to the 
Veteran's active service and if so, 
whether it clearly and unmistakably 
underwent no permanent increase in 
severity as a result of the Veteran's 
active service.

If the examiner is of the opinion that 
the Veteran did not develop PTSD until 
after his discharge from service, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the Veteran's 
active service.

If the Veteran is found to have any 
other acquired psychiatric disorders, 
the examiner should provide an opinion 
with respect to each such disorder as 
to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the Veteran's 
active service.

The supporting rationale for all 
opinions expressed must be provided.

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
psychiatric disability, to include 
PTSD, based on a de novo review of the 
record.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned 
to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


